REQUESTED BY: Senator Jerome Warner Member of the Legislature 1000 State Capitol Lincoln, Nebraska 68509
Dear Senator Warner:
You have requested the opinion of this office regarding the constitutionality of sections 3, 4, 5, and 6 of the amendment to LB 970, as contained in the Legislative Journal, pages 1178-1179, which relate to salary limitations for political subdivisions based on the salary policy established for state employees. In our opinion, the sole constitutional question raised by this legislation involves whether it complies with Article III, Section 14 of the Nebraska Constitution, which provides in pertinent part: `No bill shall contain more than one subject, and the same shall be clearly expressed in the title.'
The Nebraska Supreme Court has held that: `Where a bill has but one general object, no matter how comprehensive that object may be, and contains no matters not germane thereto, and the title clearly expresses the subject of the bill, it does not violate Article III, section 14 of the Constitution.' Peterson v. Hancock, 155 Neb. 801, 807,54 N.W.2d 85 (1952).
LB 970 involves the general subject of health insurance for state employees. The title of LB 970 provides: `FOR AN ACT to amend sections 44-1620 and 44-1620.01, Revised Statutes Supplement, 1981, relating to insurance for state employees; to increase the state contribution for health insurance; to provide an option for some retirees; to provide an operative date; to repeal the original sections; and to declare an emergency.'
It is well established that the constitutional provision at issue must be liberally construed. Our court has stated:
   ". . . This constitutional provision should be . . . construed, as to admit of the insertion in a legislative act of all provisions which, through not specifically expressed in the title, are comprehended within the objects and purposes of the act as expressed in its title; and to admit all provisions which are germane, and not foreign, to the purposes of the act as expressed in its title."
Peterson, supra, at 807-808, quoting from Affholder v.State, 51 Neb. 91, 70 N.W. 544 (1897).
Notwithstanding the liberal construction afforded these provisions of Article III, Section 14, in our opinion, the amendment to LB 970 probably runs afoul of that constitutional requirement. In our opinion, the subject of salary limitations for employees of political subdivisions is unrelated and not germane to the object and purpose of LB 970 expressed in its title, i.e., insurance for state employees.
In recognition of the above described problem, you indicated in your correspondence that the amendment at issue would probably be offered to other legislation dealing with related subjects. In the event this is accomplished in a manner which complies with Article III, Section 14 of the Nebraska Constitution, in our opinion, the provisions of the amendment at issue would probably withstand constitutional challenge.
Very truly yours, PAUL L. DOUGLAS Attorney General Lynne Fritz Assistant Attorney General